IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JONATHAN PARRISH,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-3663

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed September 13, 2016.

Amended Petition for Belated Appeal -- Original Jurisdiction.

Jonathan Parrish, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Fla. R. App. P. 9.141(c)(6)(C).

WOLF, LEWIS, and OSTERHAUS, JJ., CONCUR.